—In an action for a divorce and ancillary relief, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Harkavy, J.), dated June 25, 1997, which denied her application for counsel fees, expert fees, and disbursements, and (2) an order of the same court, also dated June 25, 1997, which denied her application to have $44,000 from the defendant’s share of the proceeds of the sale of the marital residence placed in escrow.
Ordered that the appeal from the order dated June 25, 1997, which denied the application to have $44,000 placed in escrow, is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order dated June 25, 1997, which denied the application for counsel fees, expert fees, and disbursements, is modified, on the facts, by deleting therefrom the provision denying the plaintiffs application in its entirety, and substituting therefor a provision granting the application to the extent of awarding the plaintiff $15,000 for counsel fees and otherwise denying the application; as so modified, that order is affirmed, without costs or disbursements.
Based upon the circumstances of this case, we find an award of $15,000 for counsel fees is appropriate. Rosenblatt, J. P., Ritter, Copertino and McGinity, JJ., concur.